Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 9/27/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 to recite that variable Ar2 is Formula 4c (which was part of previously presented claim 8, which is now canceled).  The previously relied upon 102(a)(1) rejection to Lee et al. (KR-1020190035567) has been withdrawn.  Lee et al. does not teach or fairly suggest a compound which satisfies the structural limitations of independent claim 1.  Lee et al. also does not teach or suggest a compound satisfying independent claim 14.  Further search has led to a new prior art rejection as described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0185460).  The publication date of Kim et al. is 6/20/19, which is earlier that Applicants (unperfected) foreign priority date of 8/23/19.
Claim 1: Kim et al. teaches organic compounds which are employed in organic electroluminescent devices.  The compounds taught by Lee et al. are of formulae 1A and 1B as taught therein.  Explicitly taught compounds of Lee et al. include compounds 4, 8, 12, 16, 96, 100, 104, 108, and 112.  Compound 4, as one example, has the structure 
    PNG
    media_image1.png
    198
    249
    media_image1.png
    Greyscale
.  As applied to Formula 1 of claim 1, compound 5 of Lee et al. has variables a1, a2, a3, and a4 equal to zero, variable Ar1 equal to phenyl, variable Ar2 is equal to Formula 4c, with variables b33 and b34 equal to the maximum number of substituents, all variables Z33 and Z34 are hydrogen, all variables b1 through b4 are equal to the maximum number of substituents, all variables R1 through R4 are hydrogen, and all variables R5 through R12 are equal to hydrogen.
Claim 2: In compound 4, variables Ar1 is equal to phenyl, thereby anticipating claim 2.  
Claim 3: In compound 4, variable Ar1 anticipates Formula 2a of claim 3 with variable b11 being equal to 5 and variable Z11 being equal to hydrogen.
Claim 4: In compound 4, variable a1 is equal to zero, thereby anticipating claim 4.
Claims 5-7: Because variables a1, a2, a3, and a4 may independently be equal to zero, claims 5-7 serve to further limit optional embodiments.  That is to say, while compound 5 above does not have any L1 through L4 groups, such groups may be absent as indicated in claim 1.  For this reason, compound 4 above anticipates claims 5-7 with variable L4 equal to a p-phenylene group which anticipates Formula 3a of claim 7 with b21 equal to 4 and Z21 equal to hydrogen.
Claim 9: In compound 4, all variables R1 through R12 are equal to hydrogen, thereby anticipating claim 9.
Claim 10: Compound 4 also anticipates Formula 2 of claim 10 with all variable assignments being the same as in claim 1 above. 
Claims 11-13: Compound 4 also anticipates Formulae 3-5 of claims 11-13 with all variable assignments being the same as in claim 1 above.
Claims 15-19: Example 4 of Kim et al. employs compound 4 as a hole transport materials in an organic electroluminescent device.  The organic electroluminescent device is comprised of a first electrode (ITO anode), a hole injection layer, a hole transport layer, an emission layer comprising a fluorescent dopant (DPAVBi, which is a styrylamine compound satisfying claim 19), an electron transport layer, an electron injection layer, and a second electrode (Al cathode).  The device of example 4 anticipates all of the device limitations of claims 15-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0185460).
While Kim et al. does not exemplify a compound which satisfies claim 14, it would have been obvious to one having ordinary skill in the art to have prepared a compound satisfying claim 14 given the overall teachings of Kim et al.  Kim et al. teaches that the compounds taught therein satisfy Formula 1A or 1B.  More specifically, the compounds taught by Kim et al. may satisfy Formula 1B-10.  Compound 4 as relied upon in the rejection of claim 1 described above, satisfies Formula 1B-10 with regards to the position of the three aryl (or heteroaryl) groups which are bonded to the central amine nitrogen atom.  However, Kim et al. is not limited to such a bonding pattern.  General formula 1B-6 of Kim et al. shares the same bonding pattern as many of the compounds recited in claim 14.  One having ordinary skill in the art would understand that different positional isomers are explicitly taught by Kim et al.  It would have therefore been obvious to one of ordinary skill in the art to have prepared compounds which are identical save for the attachment position of the aryl and heteroaryl groups to the central nitrogen atom.  A positional isomer of compound 4 is readily envisaged given the teachings of Kim et al. where the carbazolyl substituent is bonded to the amine nitrogen via the 2-position instead of the 3-position, which follows the substitution pattern of general formula 1B-6 of Kim et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0185460) in view of Kim et al. (US Pat. 8,911,885, referred to as Kim A below), as applied to claims 1 and 15 above.
While Kim et al. does not teach an electronic apparatus which satisfies the limitations of claim 20, it would have been obvious to one having ordinary skill in the art to have prepared such an apparatus given the teachings of Kim A.  Kim et al. and Kim A are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Kim et al. is concerned with preparing organic electroluminescent devices which are employed in flat panel displays (background art section of Lee et al.).  Kim A teaches flat panel display devices which include a thin-film transistor as a driving circuit, an activation layer and a gate electrode (column 67 and figure 2).  Such a device construct is typical for active matrix organic luminescence display devices.  One of ordinary skill in the art would have therefore found it obvious to have employed such a device construct as taught by Kim A for preparing flat panel displays according to Kim et al. as such device constructs are known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766